IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 361 WAL 2019
                                           :
                   Respondent              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Unpublished
             v.                            :   Memorandum and Order of the
                                           :   Superior Court at No. 952 WDA
                                           :   2018 entered on September 13,
VANCE LEON HASKELL,                        :   2019, affirming the Order of the
                                           :   Erie County Court of Common Pleas
                   Petitioner              :   at No. CP-25-CR-0000731-1998
                                           :   entered on June 21, 2018


                                    ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2020, the Petition for Allowance of Appeal

is GRANTED, the order of the Superior Court is VACATED, and the case is

REMANDED to the Court of Common Pleas for reconsideration in light of this

Court’s decision in Commonwealth v. Johnson, 40 EAP 2018.